PER CURIAM.
The appellant seeks reversal of an adjudication of delinquency based on the State’s failure to present evidence that the arresting officer was performing a legal duty under a valid pickup order.
The legality of an arrest is an essential element of the charge of resisting arrest without violence under section 843.02, Florida Statutes (1993). Lee v. State, 368 So.2d 395 (Fla. 3d DCA 1979) cert. denied, 378 So.2d 349 (Fla.1979). The officers’ testimony that the appellant was arrested under a valid pickup order, without the order itself introduced into evidence, was not competent proof that the order was indeed legally valid. See Smith v. State, 546 So.2d 459 (Fla. 4th DCA 1989).
Based on the record and the State’s concession, we reverse the appellant’s adjudication of delinquency.